In an action on a promissory note, commenced by service of a summons with a motion for summary judgment *724in lieu of a complaint, defendants appeal from an order of the Supreme Court, Dutchess County, dated December 30, 1975, which (1) granted plaintiffs motion and (2) denied defendant’s cross motion to dismiss the action for lack of personal jurisdiction. Action remanded to Special Term to hear and report on the issue of jurisdiction, and appeal held in abeyance in the interim. Defendants allegedly signed a promissory note for $30,000; plaintiff sues for nonpayment. Defendants, if subject to personal jurisdiction at all, are subject thereto pursuant to CPLR 302 (subd [a], par 1), which requires the transaction of business in New York as the predicate for jurisdiction. Jurisdiction is limited to causes of action arising out of that transaction of business. The record on this appeal is insufficient to permit a determination as to whether defendants transacted business in New York and, if so, whether this cause of action arises out of such transaction. Cohalan, Acting P. J., Margett, Damiani, Shapiro and Titone, JJ., concur.